Title: [Diary entry: 30 October 1787]
From: Washington, George
To: 

Tuesday 30th. Thermometer at 44 in the Morning—44 at Noon and 46 at Night. Cloudy in the Morning with the Wind at So. Wt. About 8 oclock it began a slow & misling rain which encreased till it came on to rain fast which it continued to do until 11 Oclock when it ceased. A variable afternoon, but upon the whole pleasant. Rid to Muddy hole and Dogue run, in the Morning but being

driven in by the Rain I rode after it ceased to the Ferry & French’s. At Muddy hole cleaning up the Buck Wheat—57 bushls. of it only from 18 acres of ground. At Dogue run 4 plows were at Work—the other hands agrubbg. At French’s 2 plows were at Work and the other hands weeding 2 yards for treading out grain. At the Ferry the 3 plows were at work and the other people grubbing.